Citation Nr: 0107590	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Whether there was clear and unmistakable error in the May 
31, 1956 rating action which reduced the evaluation for 
rheumatic heart disease from 10 percent to 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1953.

This appeal arose from September and November 1999 rating 
decisions of the St. Louis, Missouri, Department of Veterans 
Affairs (VA), Regional Office (RO).

The issue of entitlement to service connection for rheumatoid 
arthritis will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's rheumatic heart disease is manifested by 
symptoms of occasional shortness of breath, palpitations, and 
chest pains, with objective evidence of a regular rate and 
rhythm, normal heart sounds, x-ray evidence of moderate 
cardiomegaly and METS of 7.

2.  The May 1956 rating decision of the RO was not timely 
appealed.

3.  The veteran has failed to allege an error of either fact 
or law in the May 1956 rating action.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the rheumatic heart disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, Code 7000 (2000).

2.  Clear and unmistakable error in the May 1956 rating 
decision has not been demonstrated.  38 C.F.R. §§ 3.104(a), 
3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for rheumatic 
heart disease

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the instant case, the veteran has been service-connected 
for rheumatic heart disease since 1953.  At the time of his 
discharge from service, it was noted that he had been treated 
for rheumatic fever, followed by rheumatic heart disease, 
which was described as inactive at his separation.  This 
condition was manifested by a mitral systolic murmur without 
cardiac enlargement.

The pertinent evidence of record consisted of a VA 
examination performed in April 1999.  The veteran reported 
some shortness of breath, palpitations at times and 
occasional chest pain.  The objective examination found that 
his heart appeared to be normal in size.  It displayed a 
regular rate and rhythm and there were no abnormal heart 
sounds.  He was noted to have hypertension, which had been 
present for a number of years.  A chest x-ray showed moderate 
cardiomegaly.  His METS were 7.  The diagnoses were rheumatic 
heart disease, mildly symptomatic and mild cardiomegaly.

According to the applicable rating criteria, a 30 percent 
evaluation is warranted for a workload of greater than 5 METS 
but not greater than 7 METS, which results in dyspnea, 
fatigue, angina, dizziness or syncope; or, evidence of 
cardiac hypertrophy or dilations on EKG, echocardiogram or x-
ray.  A 60 percent evaluation requires more than one episode 
of acute congestive heart failure in the past year; or, 
workload of greater than 3 METS but not greater than 5 METS 
which results in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. Part 4, Code 7000 
(2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the service-
connected rheumatic heart disease is not warranted at this 
time.  The objective evidence of record does not show that 
the veteran has suffered from more than one acute episode of 
congestive heart failure during the one year prior to his 
claim for an increased evaluation.  There is no objective 
indication that the veteran has ever suffered from congestive 
heart failure.  Nor does he display a workload of greater 
than 3 METS but not greater than 5 METS; in fact, the VA 
examination noted that his METS were 7.  Finally, the 
objective evidence does not show that he had left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Therefore, it is found that the schedular requirements for a 
60 percent disability evaluation for the service-connected 
rheumatic heart disease have not been met in this case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id. 

The schedular evaluation assigned in this case for the 
appellant's rheumatic heart disease is not inadequate.  As 
the schedular criteria provide a basis to award increased 
compensation for the rheumatic heart disease, it does not 
appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  Specifically, 
the Board finds no evidence of an exceptional disability 
picture.  It is not shown by the evidence that the appellant 
has required frequent hospitalization in the remote or recent 
past for his rheumatic heart disease.  In addition, there 
appears to be no specific evidence of "marked interference" 
in employment as a result of this disability beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected rheumatic heart disease.


II.  Clear and unmistakable error in the 
May 1956 rating decision

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, the determination will become final and is not 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104(a) (2000).  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that, when 
considering a claim for clear and unmistakable error, the 
determination must be made based on the record and the law in 
existence at the time of the prior RO decision.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).  The Court has also 
defined what constitutes a valid claim of clear and 
unmistakable error.  Initially, it was noted that any claim 
of clear and unmistakable error must be plead with 
specificity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Fugo v. Brown, 6 Vet. App. 40 (1993).  This specific 
allegation must assert more than merely a disagreement with 
how the facts of the case were weighed or evaluated.  In 
other words, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996); Russell, supra.

In the instant case, the veteran has merely alleged that he 
wants back-pay.  He has made no specific allegation 
concerning what error was committed by the RO when it reduced 
his disability evaluation for rheumatic heart disease from 10 
to 0 percent in 1956.  At best, this appears to be a request 
for the Board to reweigh or reevaluate the evidence used by 
the RO to reduce his benefits in May 1956.  However, as noted 
above, such a request cannot constitute a valid claim of 
clear and unmistakable error.  See Crippen and Russell, 
supra.

Under the circumstances of this case, it is found that the 
veteran has not presented a valid claim of clear and 
unmistakable error.  Therefore, it is found that the 
preponderance of the evidence is against his claim.


ORDER

An increased disability evaluation for the service-connected 
rheumatic heart disease is denied.

The claim of clear and unmistakable error in the May 1956 
rating action is denied.


REMAND

The appellant has requested that he be awarded service 
connection for rheumatoid arthritis.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

During VA examinations conducted in August 1954 and May 1956, 
the veteran had indicated that he was receiving treatment for 
complaints concerning his back and hip from private 
physicians.  However, no attempt was ever made to determine 
if any records are available for review; these records, which 
refer to complaints concerning various joints, are 
potentially relevant in light of his claim for service 
connection for rheumatoid arthritis.

The veteran has also indicated that he had been treated at 
the Kansas City, Missouri VA Medical Center; however, these 
records are not included in the claims folder.

Finally, there is no objective opinion of record as to 
whether the veteran currently suffers from rheumatoid 
arthritis which can be related to his period of service.  
Such an opinion would be helpful in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide complete 
addresses for Dr.'s Clark and Wilson (the 
physicians from he sought treatment in 
the 1950's).  Once this information and 
the necessary consent forms for the 
release of medical records have been 
received, the RO should contact the named 
physicians and request copies of the 
veteran's treatment records.  If the 
records are no longer available, it 
should be so noted in writing for the 
record.  The RO should notify the veteran 
and his representative of the results of 
the request for these records and should 
inform them of any other efforts to be 
made by VA to obtain these records.  

2.  The should contact the Kansas City, 
Missouri VA Medical Center and request 
that they provide copies of the veteran's 
treatment records dated from 1953 to the 
present, which are not currently of 
record.  If any records have been 
retired, a search should be conducted for 
them.  If no records can be located, it 
should be so stated in writing for the 
record.

3.  After the above development has been 
completed, the RO should refer this case 
to an appropriate specialist for an 
opinion as to whether or not the veteran 
currently suffers from rheumatoid 
arthritis.  If rheumatoid arthritis is 
found to be present, an opinion should be 
rendered (after a complete review of the 
record, to include the service medical 
records) as to whether it is at least as 
likely as not that it was present during 
the veteran's period of service.  If a VA 
examination is found to be needed in 
order to provide the requested opinions, 
one should be so scheduled.  If an 
examination is scheduled, the veteran is 
to be informed of the possible adverse 
consequences of the failure to report for 
that examination.  A copy of this 
notification should be included in the 
record.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that has been provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



